Decided that where a decree or order made by the assistant vice chancellor is appealed from, he is the proper officer to make the der directing the amount of the penalty of the bond to be giv-
*36en by the appellant, to make the appeal a stay of proceedings'. That this order fixing the amount of the penalty must be 'made before the execution of the bond ; and that a subsequent approval, of the forarand manner of execution of the bond and of the sufficiency of the sureties therein, will not suffice.
Order staying proceedings until the decision of the ease upon the appeal, upon the terms of filing a new bond and paying $15 costs within twenty days.